Citation Nr: 1811981	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-26 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.   Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected PTSD (claimed as depression).

2.  Entitlement to service connection for alcohol abuse, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to alcohol abuse and service-connected PTSD.

4.  Entitlement to service connection for hypertension, to include as secondary to depression, alcohol abuse, and service-connected PTSD, diabetes mellitus, and coronary artery disease and as due to herbicide exposure.

5.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

6.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of the hearing is of record.

The Board remanded the case, which also included a claim for service connection for bilateral hearing loss, for further development in October 2015, and the case has since been returned to the Board for appellate review.  In that decision, the Board recharacterized the issue on appeal that was originally claimed and adjudicated by the RO as service connection for depression to consider any acquired psychiatric disorder other than PTSD based on the current mental health diagnoses of record.  See, e.g., November 2011 VA examination report; June 2012 VA treatment record.  Following the February 2016 VA examination provided in response to the Board's remand, the examiner changed the PTSD diagnosis to other specified trauma- and stressor- related disorder following the American Psychiatric Association's revision of the PTSD diagnostic criteria as part of the change from use of the Fourth Edition of its Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) to the Fifth Edition (DSM-5).  Because the agency of original jurisdiction (AOJ) has not made any changes to the characterization of that disability on the adjudication documents, the Board will continue to refer to it as PTSD at this time to avoid confusion.

While the case was in remand status, the AOJ granted service connection for bilateral hearing loss; the Veteran expressed disagreement with the initial evaluation assigned for that disability.  See May 2016 rating decision and June 2016 notice of disagreement.  The Veteran also expressed disagreement with the RO's denial of a claim for service connection for neurobehavioral effects and the initial evaluations assigned in connection with the grant of claims for service connection for left and right lower extremity neuropathy.  See September 2016 rating decision and October 2016 notice of disagreement.  However, the Veteran did not perfect an appeal as to those issues following issuance of the December 2017 statement of the case.

This appeal was processed using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claims.  Specifically, it appears that there may be outstanding, relevant VA treatment records for the skin disorder and PTSD claims, as detailed in the directives below.
Regarding the claim for service connection for a psychiatric disorder other than PTSD, the Board instructed the AOJ to obtain a clarifying VA medical opinion as to the nature of the Veteran's claimed depression in the October 2015 remand.  Specifically, the examiner was requested to identify all current psychiatric disorders other than PTSD and alcohol abuse, including any depressive disorder or adjustment disorder with depressed mood/related depressive symptoms, and provide direct and secondary etiology opinions for each diagnosis identified.  The examiner was also requested to clarify whether the adjustment disorder diagnosis in the November 2011 VA examination report was related to the Veteran's service-connected disabilities (as opposed to nonservice-connected medical problems alone).

In response to the Board's remand, the Veteran was provided a VA examination in February 2016 to ascertain the current severity and manifestations of his service-connected PTSD, as well as to obtain the requested medical opinion.  As noted above, the examiner changed the Veteran's PTSD diagnosis to other specified trauma- and stressor- related disorder under the DSM-5 diagnostic criteria.  The examiner noted that the change in diagnosis was based on the same symptoms for which service connection was initially awarded.  The examiner also determined that the diagnostic criteria were not met for any other psychiatric condition at the current time.  In so finding, she indicated that a diagnosis of a depressive disorder was not warranted and that questions regarding a relationship to the service-connected PTSD and the previously diagnosed adjustment disorder with depressed mood/related depressive symptoms (primarily related to the Veteran's chronic pain and limitations associated with his numerous medical and orthopedic issues) was not applicable because the Veteran currently denied having a depressed mood.

In a June 2016 VA clarifying opinion, a different VA examiner determined that the Veteran's symptoms of depression appeared to be stable based on review of the examination report and treatment records, and as such, a diagnosis of depression was not given at that time.  She also noted that the Veteran's depression was not linked to PTSD and was instead related to pain.

The above actions were mostly responsive to the Board's remand; however, the February 2016 VA examiner based her opinion as to the non-PTSD diagnoses on the Veteran's current presentation, and she did not clearly address the prior diagnoses of record during the appeal period.  See, e.g., VA treatment records from June 2012 (depressive disorder NOS (not otherwise specified)), February 2014 (unspecified depressive disorder, also noted more recently, such as in June 2016 VA treatment record), September 2014 (major depressive disorder); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  The June 2016 VA examiner determined that the Veteran's depression was related to nonservice-connected factors, but the opinion does not clearly address the question of aggravation.

In addition, a mental disorder diagnosis must conform to the DSM-IV, or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5.  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  Because this issue was certified to the Board after that time, the regulations pertaining to the DSM-5 are for application.  See 79 Fed. Reg. 45093 (Aug. 4, 2014) and 80 Fed. Reg. 14,308 (March 19, 2015) (adopting interim final rule as final).  As the Veteran initiated an appeal as to this issue almost two years prior to that time and perfected the appeal the following month (September 2014), shortly after the regulation change, the Board finds that the Veteran may still establish service connection based on a DSM-IV diagnosis.

Given the findings that provided the basis for the original clarifying opinion request, the Board finds that further clarification is required to ensure compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Regarding the alcohol abuse claim, the Board deferred a decision on the matter pending receipt of additional treatment records.  The record contains various diagnoses following the Veteran establishing care with VA in 2009, as well as during the appeal period (beginning around September 2011).  See, e.g., February 2010 VA treatment record, November 2011 VA examination report, September 2014 VA treatment record (alcohol abuse); May 2011 VA examination report (alcohol dependence); June 2012 VA treatment record (alcohol dependence with physiological dependence); June 2016 (mild alcohol use disorder).

In connection with his PTSD service connection claim, the October 2009 VA examiner determined that the Veteran's alcohol use was a means of coping based on that examination and the Veteran's self-report.  The May 2011 VA examiner determined that the Veteran had psychosocial consequences of continuous alcohol abuse superimposed upon the template of traumatic Vietnam combat experiences.  Following the Veteran's September 2011 claim for alcohol abuse, the November 2011 VA examiner determined that the symptoms of the Veteran's current alcohol abuse could be separated from the symptoms of his PTSD and adjustment disorder and that his alcohol abuse was less likely as not caused by, a result of, or aggravated by his service-connected PTSD.  In so finding, the examiner indicated that the Veteran's alcohol abuse had been long-standing and chronic based on his self-report in previous examinations; his consumption of alcohol had reached proportions in the past where he had to drink to avoid experiencing withdrawal effects, which generally indicated alcohol dependence issues which far exceed the use of alcohol as self-medication for PTSD symptoms.  It was also noted that the Veteran reported currently drinking to pass the time during that examination.

The February 2016 VA examiner determined that the diagnostic criteria continued to be met for alcohol use disorder and cited the findings of the May 2011 VA examiner as to the superimposed alcohol abuse.  However, the June 2016/October 2016 VA examiner determined that alcohol abuse was considered willful misconduct, and as such, was not deemed to be service-connected to PTSD.  The examiner appears to have based her determination on an observation that the Veteran only had one period of brief abstinence and continued to drink, against the counseling of his treatment providers, and that he declined substance abuse treatment, without explaining the significance of those findings.  She also noted that the Veteran's pain was a factor in his daily functioning, which appears to be related to his report in the VA treatment records that he consumed alcohol to help with his nonservice-connected joint pain, as discussed below.

The VA treatment records show the Veteran's history of reported alcohol use and periods of reduced consumption or abstinence.  See, e.g., VA treatment records from May 2010 (reported alcohol intake down to almost noting), August 2010 (reported confrontation with someone while traveling and had a beer afterwards, then a few once he was back home), October 2010 VA treatment record (noting Veteran drank 3 to 4 beers a day but declined to consider a referral to mental health or substance abuse treatment); October 2010 VA Agent Orange examination (reported drinking 4 to 5 beers a day).

Following his September 2011 claim, an October 2011 VA treatment record shows that the Veteran reported going back to his "lousy" mood, describing a number of physical difficulties, including pain and issues with his CPAP for sleep apnea; he again declined a referral for substance abuse treatment.  A June 2012 VA treatment record shows that he was motivated to attend 12-step meetings in the community.  An October 2013 VA treatment record shows that the Veteran reported drinking  2 to 3 light beers each day and that his intake overall was sometimes influenced by his mood, PTSD, and/or lack of sleep.  A July 2014 VA treatment record shows that the Veteran had stopped drinking that year.  A September 2014 VA treatment record indicates that the Veteran reported that he consumed alcohol to treat his nonservice-connected joint pain.  He also reported that he had stopped drinking for a while to lose weight, but had recently started drinking a couple of beers a day because of night sweats and dreams, against the advice of his physician.  The current treatment provided noted "??" next to the box as to whether the Veteran had a history of alcohol withdrawal.  She determined that he used alcohol as a coping strategy for PTSD and anger/irritability, and noted that he was not interested in a substance abuse referral.  A January 2015 VA treatment record shows that the Veteran reported restarting drinking over the holidays because he was a little down, drinking 2 to 3 beers daily.

Based on the foregoing, the Veteran's alcohol use appears to have been multifactorial; it does not appear that there is an opinion that considers the complete history of the development of the Veteran's alcohol use.  As such, an additional VA medical opinion is needed.

Regarding the hypertension claim, the AOJ provided the Veteran a VA examination in February 2016, and clarifying opinions were obtained in July 2016 and October 2016 in response to the Board's remand.  The Board had instructed the AOJ to obtain a clarifying VA medical opinion to address all causal theories raised by the record.  The related findings from the March 2010, May 2011, and November 2011 VA examination reports are outlined in that decision.  The February 2016 and July 2016/October 2016 VA examiners addressed questions related to the current hypertension on a direct basis (including consideration of in-service herbicide exposure) and on a secondary basis; however, the opinions as written are somewhat unclear on the question of aggravation based on the service-connected coronary artery disease (CAD).

Regarding the skin disorder claim, the AOJ provided the Veteran with a VA examination in February 2016 in response to the Board's remand, and a clarifying opinion was obtained in July 2016.  Those examiners addressed questions related to the current skin disorders on a direct basis (including consideration of in-service herbicide exposure); however, the opinions do not completely address certain causal theories raised by the record, as detailed in the directives below.

Based on the foregoing, the Board finds that further clarification is required to ensure compliance with the prior remand for these claims.

Finally, because the outcome of the alcohol abuse claim could affect the outcome of the hypertension and obstructive sleep apnea claims, the claims are inextricably intertwined, and a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA treatment records.  The request for VA treatment records should include a search for the December 17, 2009, VA treatment record referenced in the February 2016 VA skin examination report (complete report in Virtual VA), as well as the October 3, 2016, VA treatment record referenced in the October 2016 VA mental health clarifying opinion.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate February 2016 or June 2016/October 2016 VA examiner, or, if those examiners are unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current psychiatric disorder other than PTSD and any alcohol use disorder that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the 2009-2016 VA examination reports and clarifying opinions.

The Veteran has contended that he currently has depression and an alcohol use disorder as a result of his service-connected PTSD.  See, e.g., September 2011 claim; October 2015 Bd. Hrg. Tr. at 4-8.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
It should also be noted that the requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.

(1) The examiner should identify all current alcohol use disorders under either the DSM-IV or DSM-5 criteria present during the appeal period (beginning around September 2011).  See, e.g., November 2011 VA examination report and September 2014 VA treatment record (alcohol abuse); May 2011 VA examination report (alcohol dependence); June 2012 VA treatment record (alcohol dependence with physiological dependence); June 2016 (mild alcohol use disorder).  The examiner should clarify whether any of these diagnoses represent the same disorder.

For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by the Veteran's service-connected PTSD.

In providing this opinion, the examiner should consider the Veteran's reported history of alcohol use and related medical findings in the VA examination reports and VA treatment records before and during the appeal period.  See, e.g., VA examination reports from October 2009, May 2011, November 2011, February 2016, and June 2016/October 2016 clarifying opinions; VA treatment records from May 2010, August 2010, October 2010, and October 2010 VA Agent Orange examination report (historical background); VA treatment records from October 2011, October 2013, July 2014, September 2014, January 2015.  A more detailed description of these records is provided in the remand body, pages 5 to 8.

(2) The examiner should identify all current psychiatric disorders other than PTSD/other specified trauma- and stressor- related disorder under either the DSM-IV or DSM-5 criteria present during the appeal period (beginning around September 2011).  See, e.g., VA treatment records from June 2012 (depressive disorder NOS (not otherwise specified)), February 2014 (unspecified depressive disorder, also noted more recently, such as in June 2016 VA treatment record), September 2014 (major depressive disorder).  

The examiner should address the following:

(a) Whether any of the prior diagnoses in the VA treatment records are based on the same symptoms and circumstances as the adjustment disorder with depressed mood/related depressive symptoms diagnosed in the November 2011 VA examination report (i.e., the same disorder with a different diagnosis).  It is noted that the February 2016 VA examiner determined that the Veteran did not meet the diagnostic criteria for any other psychiatric disorder at the time of that examination because he denied a depressed mood.

(b) For any diagnosis identified that is not the same as the adjustment disorder in the November 2011 VA examination report, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

(c) For each diagnosis identified above in (a) and (b), the examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by the Veteran's service-connected PTSD.  The examiner should also provide this same opinion for any alcohol use disorder if the examiner determines that such a disorder is secondary to his PTSD (based on opinion request (1) above).

It is noted that the June 2016 VA examiner confirmed the determination in the November 2011 VA examination report that the adjustment disorder diagnosis was not linked to PTSD and was related to the Veteran's pain from his nonservice-connected disabilities (i.e., not caused by the PTSD).

If the examiner determines that any of the identified disorders are not directly related to the Veteran's service or a service-connected psychiatric disorder, he or she should indicate whether they are able to distinguish between the effects associated with the service-connected psychiatric disorder and that nonservice-connected disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate February 2016 or July 2016/October 2016 VA examiner or, if those examiners are unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hypertension.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner should provide a clarification for the determination in the February 2016 VA examination report (continued in the July 2016 VA clarifying opinion) that the Veteran's hypertension is less likely than not caused by or aggravated by his service-connected coronary artery disease.  Specifically, the finding that the hypertension preexisted the coronary artery disease is acknowledged as to the question of causation; however, the opinion on whether the coronary artery disease has aggravated the hypertension is somewhat unclear.  The examiners indicated that the Veteran had a strong family history of heart disease, which literature supported as a strong factor for developing and aggravating hypertension.

The examiner should clarify whether the notation of "heart disease" refers to coronary artery disease or a different heart disorder.  If the examiner determines that the heart disease includes coronary artery disease, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected coronary artery disease, based on the specific facts in this case.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to the appropriate February 2016 or July 2016 VA examiner or, if those examiners are unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's skin disorders.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should address the following:

(1)  For the diagnosis of seborrheic dermatitis, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.  In providing this opinion, the examiner should address the Veteran's contention that he has a current skin disorder that may be related to the conditions he was living in while stationed in Vietnam.  He testified that he could have "caught [a] fungus" while he was stationed in Vietnam.  See June 2009 claim; May 2015 Bd. Hrg. Tr. at 29-32.

The medical literature in the February 2016 VA examination report and July 2016 clarifying opinion indicate that seborrheic dermatitis may be related to a yeast (fungus) called malassezia that is in the oil secretion on the skin; the examiner is asked to discuss the medical significance, if any, of this information based on the specific facts in this case, including the Veteran's above contention.

(2) For each skin diagnosis identified in the February 2016 VA examination report, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or aggravated by the Veteran's service-connected diabetes mellitus and/or PTSD.

In providing this opinion, the examiner should address the finding in the February 2016 VA examination report that the Veteran has risk factors, including diabetes, for his skin conditions based on the review of noted medical literature.  The medical literature provided indicates that acrochordon (skin tags) are more commonly found in individuals with diabetes mellitus, listed as a risk factor.  The medical literature also indicates that seborrheic dermatitis may be related to endocrine diseases that lead to obesity, such as diabetes, as well as psychiatric conditions.  See also September 2016 VA peripheral neuropathy examination report (finding of no trophic changes attributable to diabetic peripheral neuropathy, which is now also service connected).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include obtaining an additional VA examination or medical opinion for the hypertension and obstructive sleep apnea claims if service connection is granted for an alcohol use disorder.

6.  The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



